Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-17 is the inclusion therein of the limitations of a second support member that supports the plurality of units, wherein the first support member has a first support surface to which a first portion which is one end of the electric wiring substrate is bonded , and the second support member has a second support surface to which a second portion of the electric wiring substrate is bonded by an adhesive and which is along the first support surface, and has a groove provided between the first support surface and the second support surface, and the electric wiring substrate extends between the first support surface and the second support surface so as to straddle the groove, and a portion between the first portion and the second portion is relaxed. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent 9,463,624 B2 to Seki et al. is considered to be the closest prior art which discloses a liquid ejection head (1) comprising an element substrate (11) including an ejection orifice configured to eject liquid and an energy-generating element configured to generate energy for ejecting the liquid from the ejection orifice, an electric wiring substrate (13) that supplies an electric signal for driving the energy-generating element to the element substrate, and a first support member (15) that supports the element substrate;  and the electric wiring substrate (13) is supported by the same first support member (15) wherein the lead terminals (14) of the electric wiring substrate (13) are connectable to the connection terminals (12) of the element substrate (11) over the recessed portion (16) between the two substrates.


Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853

March 22, 2021